Citation Nr: 0905166	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  07-20 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lumbar 
spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and Ms. [redacted]


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel



INTRODUCTION

The Veteran had active duty from April 1965 to April 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.  In July 2008, the Veteran appeared in a 
videoconference hearing before the undersigned. 



FINDINGS OF FACT

1.  In a June 2003 rating decision, the RO declined to reopen 
an application for service connection for a lumbar spine 
disability.  

2.  Evidence received since the June 2003 rating decision 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a lumbar spine disability. 


CONCLUSIONS OF LAW

1.  The June 2003 RO decision that declined to reopen an 
application for service connection for a lumbar spine 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has not been received 
sufficient to reopen the claim of service connection for a 
lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2005, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In light of the Board's 
denial of the Veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specific to requests to reopen, the Veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection. See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, the 
May 2005 notice letter included the criteria for reopening 
the previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the Veteran was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection for a 
lumbar spine disability that was found insufficient in the 
previous denial.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  During his hearing, the Veteran testified 
that he was treated at Rockford Memorial Hospital in 1972, 
and the record was held for 60 days for him to submit 
treatment records from that hospital.  Subsequently, in a 
statement received in January 2009, the Veteran indicated 
that he attempted to obtain those records but was informed 
that the records had been misplaced or destroyed.  The Board 
finds that additional efforts to obtain these records would 
be futile, and as such, the Board finds that VA has fulfilled 
its duty to assist in obtaining such records.  All other 
identified and available treatment records have been secured.  
Thus, the duties to notify and assist have been met.

Analysis

In an unappealed decision dated in July 1972, the RO denied 
the Veteran's claim of service connection for a lumbar spine 
disability.  Subsequently, in rating decisions in December 
1975, January 1984, September 1997, and June 2003, the RO 
declined to reopen the claim of service connection for a 
lumbar spine disability.  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  
Thus, the June 2003 decision became final because the Veteran 
did not file a timely appeal.

The claim of entitlement to service connection for a lumbar 
spine disability may be reopened if new and material evidence 
is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The Veteran filed this application to reopen his claim in 
March 2005.  Under the applicable provisions, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the last prior final 
decision in June 2003 consisted of the Veteran's service 
treatment records, post-service treatment records, and VA 
examination reports.  According to these records, the Veteran 
was seen in service in October 1966 for an acute low back 
strain but was returned to duty with no further complaints of 
back strain.  After service, he was seen on multiple 
occasions for low back complaints.  The basis of the June 
2003 decision was the continued lack of competent evidence 
relating the Veteran's lumbar spine disability (which was 
diagnosed as degenerative arthritis of his lumbar spine) to 
service.  

Evidence received since the last final decision for the claim 
of service connection for a lumbar spine disability in June 
2003 includes private treatment records, some of which are 
duplicative of evidence already of record, showing diagnoses 
of a lumbar spine disability (to include advanced 
degenerative disc disease of the lumbar spine and chronic 
lumbar radiculopathy) as well as the Veteran's statements to 
medical professionals as to a spine injury in service.  
Significantly, these records confirm the presence of a 
diagnosed low back disability but do not include competent 
evidence associating such a disorder with the Veteran's 
service.  

As such, the Board must conclude that the additional evidence 
received since the last final prior denial of service 
connection for a lumbar spine disability in June 2003 is 
cumulative of evidence already of record and does not raise a 
reasonable possibility of substantiating the claim.  The 
claim for service connection, therefore, cannot be reopened 
on the basis of such additional evidence.  38 C.F.R. § 
3.156(a).

Neither may the claim be reopened on the basis of the 
statements submitted by the Veteran, a fellow service member, 
and his sister attesting to the Veteran's injuring his back 
in service.  As laypeople, they are without ostensible 
medical expertise and are not competent to provide a 
diagnosis or opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. 
Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  
In any case, the fact that the Veteran injured his back is 
not in dispute as service treatment records, which were 
already of record at the time of the last final decision, 
reflect that he strained his back. 

Although the Veteran has submitted new evidence that was not 
before the RO in June 2003, such evidence is not material to 
the claim and does not warrant reopening of the previously 
denied claim.  Of significance to the Board is the lack of 
competent medical evidence associating the diagnosed lumbar 
spine disability to service.  Thus, the claim for service 
connection for a lumbar spine disability is not reopened, and 
the benefit remains denied.  


ORDER

New and material evidence not having been received, the 
application to reopen a claim for service connection for a 
lumbar spine disability is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


